UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-1570


RONNIE LEE HOWARD,

                    Plaintiff - Appellant,

             v.

RED LOBSTER OPERATED BY DARDEN RESTAURANTS, INC.,

                    Defendant - Appellee.



Appeal from the United States District Court for the Eastern District of Virginia, at
Newport News. Mark S. Davis, District Judge. (4:17-cv-00018-MSD-DEM)


Submitted: July 14, 2017                                          Decided: July 27, 2017


Before KING and WYNN, Circuit Judges, and HAMILTON, Senior Circuit Judge.


Remanded by unpublished per curiam opinion.


Ronnie Lee Howard, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Ronnie Lee Howard seeks to appeal the district court’s judgment dismissing his

complaint under Title VII of the Civil Rights Act of 1964, 42 U.S.C. §§ 2000e to 2000e-

17 (2012) for failing to exhaust his administrative claims. Howard timely filed a notice

of appeal, to which he attached a Notice of Right to Sue letter indicating he had

administratively exhausted several of his claims. The district court construed the notice

of appeal to include a motion to reconsider its dismissal order under Fed. R. Civ. P. 60(b)

and entered an order, transmitted to this court, stating that it was inclined to grant

reconsideration. Although the district court advised Howard to request a limited remand

from this court to permit reconsideration, Howard has not done so. In the interest of

judicial efficiency, however, we remand for the limited purpose of allowing the district

court to rule on the pending motion to reconsider. See Fobian v. Storage Tech. Corp.,

164 F.3d 887 (4th Cir. 1999). The record, as supplemented, will then be returned to this

court for further consideration. If dissatisfied with the district court’s Rule 60(b) ruling,

Howard can also appeal that order to this court. We dispense with oral argument because

the facts and legal contentions are adequately presented in the materials before this court

and argument would not aid the decisional process.

                                                                               REMANDED




                                             2